 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 328Country Ford Trucks, Inc. and Machinists District Lodge 190, Local 1528, International Associa-tion of Machinists and Aerospace Workers, AFLŒCIO.  Case 32ŒCAŒ17664Œ1 November 30, 1999 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN AND  HURTGEN Pursuant to a charge filed on September 2, 1999, the General Counsel of the National Labor Relations Board issued a complaint on September 8, 1999, alleging that the Respondent has violated Section 8(a)(5) and (1) of the National Labor Relations Act by refusing the Union's request to bargain following the Union's certification in Case 32ŒRCŒ4617.  (Official notice is taken of the ﬁre-cordﬂ in the representation proceeding as defined in the Board's Rules and Regulations, Secs. 102.68 and 102.69(g); Frontier Hotel, 265 NLRB 343 (1982).)  The Respondent filed an answer admitting in part and deny-ing in part the allegations in the complaint. On October 19, 1999, the General Counsel filed a Mo-tion for Summary Judgment, and the Charging Party filed a Joinder in Motion for Summary Judgment.  On October 20, 1999, the Board issued an order transferring the proceeding to the Board and a Notice to Show Cause why the motion should not be granted.  The Respondent filed responses, and the Charging Party filed a reply. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. Ruling on Motion for Summary Judgment In its answer the Respondent admits its refusal to bar-gain, but attacks the validity of the certification on the basis of the Board's unit determination in the representa-tion proceeding.  The Respondent also admits its refusal to furnish the information requested by the Union, but asserts that it is not required to supply the requested in-formation because that information is not relevant and necessary for collective bargaining.  In this regard, the Respondent argues that the Union failed to limit its Au-gust 13, 1999 information request to unit employees; that the Union failed to explain the relevance and necessity of each item of the requested information; that the Union failed to offer to reimburse the Respondent for its time and costs in gathering and copying the requested infor-mation; and that the request is overbroad in seeking data on certain subjects for the past 3 years.  In addition, the Respondent asserts that the Union made the information request in bad faith. All representation issues raised by the Respondent were or could have been litigated in the prior representa-tion proceeding.  The Respondent does not offer to ad-duce at a hearing any newly discovered and previously unavailable evidence, nor does it allege any special cir-cumstances that would require the Board to reexamine the decision made in the representation proceeding.  We therefore find that the Respondent has not raised any representation issue that is properly litigable in this un-fair labor practice proceeding.  See Pittsburgh Plate Glass Co. v. NLRB, 313 U.S. 146, 162 (1941).  Accord-ingly, we grant the Motion for Summary Judgment. We also find that the Respondent has not raised any is-sue requiring a hearing with respect to the Union™s re-quest for information.  Although the Union™s August 13, 1999 request for information was not specifically limited to unit employees, the complaint is so limited, and the Union™s subsequent letter to the Respondent on Septem-ber 28, 1999, also so limits the request. In addition, the Union's September 28 letter limited the data it was re-questing to a 1-year period.  Further, it is well established that, with the exception of employee social security numbers,4 the compensation and employment informa-tion sought by the Union is presumptively relevant for purposes of collective bargaining and must be furnished on request.5  The Respondent has failed to rebut this pre-sumption.  We therefore find that no material issues of fact exist concerning the Respondent's refusal to furnish the information sought by the Union.6  Accordingly, we grant the Motion for Summary Judgment and will order the Respondent to bargain with the Union and to furnish the Union with the information it requested.   On the entire record, the Board makes the following                                                            4 The Board has held that employee social security numbers are not presumptively relevant and that the union must therefore demonstrate the relevance of such information.  Maple View Manor, 320 NLRB 1149, 1151 fn. 2 (1996).  Here, the Union did not specify in its request why it wanted such information or otherwise demonstate the relevance of the information.  This does not excuse, however, the Respondent™s failure to provide all the other information requested by the Union.  Id.  5 See, e.g., Grand River Village, 327 NLRB No. 120 (1999) (not re-ported in Board volumes), and cases cited therein. 6 The cost of compliance with the Union™s request did not justify the Respondent™s refusal to supply relevant information.  Hospital Episco-pal San Lucas, 319 NLRB 54, 57 (1995).  As the Board stated in Food Employer Council, 197 NLRB 651 (1972), ﬁIf there are substantial costs involved in compiling the information in the precise form and at the intervals requested by the Union, the parties must bargain in good faith as to who shall bear such costs, and, if no agreement can be reached, the Union is entitled in any event to access to records from which it can reasonably compile the information.  If any dispute arises in applying these guidelines, it will be treated at the compliance stage of these proceedings.ﬂ Finally, the Respondent™s contention that the Union made the infor-mation request in bad faith does not raise an issue warranting a hearing.  The requirement that an information request be made in good faith is satisfied if at least one reason for the demand can be justified.  Island Creek Coal Co., 292 NLRB 480, 489 (1989), enfd.  899 F.2d 1222 (6th Cir. 1990).  Here, as discussed above, the newly certified Union sought information that is presumptively relevant for purposes of collective bargaining and, accordingly, we find that the good-faith requirement is met.   Member Hurtgen would deny summary judgment with respect to the allegation concerning a refusal to furnish information.  He would allow the Respondent to show that the Union™s demand was motivated, in substantial part, by bad-faith reasons.  He does not necessarily agree with his colleagues that the Union™s demand was to be honored if only one of the Union™s reasons was in good faith. 330 NLRB No. 42  COUNTRY FORD TRUCKS 329FINDINGS OF 
FACT I.  JURISDICTION
 The Respondent, a California corporation, has been 
engaged in the sales and service of new and used trucks 
at its facility in Ceres, California.  During the 12 months 
preceding the issuance of the 
complaint, the Respondent, 
in the course and conduct of its business operations, de-
rived gross revenues in excess of $500,000 and during 
the same period of time, purchased and received goods 
valued in excess of $5000, which originated outside the 
State of California. We find
 that the Respondent is an 
employer engaged in commerce within the meaning of 
Section 2(6) and (7) of the Act and that the Union is a 
labor organization within the meaning of Section 2(5) of 
the Act. 
II.  ALLEGED UNFAIR LABOR PRACTICES
 A.  The Certification 
Following the election held July 13, 1999, the Union 
was certified on July 29, 1999, as the exclusive collec-
tive-bargaining representative 
of the employees in the 
following appropriate unit: 
 All full-time and regular part-time service technicians 
and lubricators employed by Respondent at its Ceres, 
California location; excluding all other employees, of-
fice clerical employees, guards and supervisors as de-
fined in the Act. 
 The Union continues to be the exclusive representative un-
der Section 9(a) of the Act. 
B.  Refusal to Bargain 
Since August 13, 1999, the Union has requested the 
Respondent to bargain and to furnish information, and, 
since August 31, 1999, the Respondent has refused.  We 
find that this refusal constitutes an unlawful refusal to 
bargain in violation of Section 8(a)(5) and (1) of the Act. 
CONCLUSION OF 
LAW By refusing on and after August 31, 1999, to bargain 
with the Union as the exclusive collective-bargaining 
representative of employees in
 the appropriate unit and to 
furnish the Union requested information, the Respondent 

has engaged in unfair labor practices affecting commerce 
within the meaning of Section 8(a)(5) and (1) and Sec-
tion 2(6) and (7) of the Act. 
REMEDY
 Having found that the Respondent has violated Section 
8(a)(5) and (1) of the Act, we shall order it to cease and 
desist, to bargain on request with the Union, and, if an 
understanding is reached, to embody the understanding 
in a signed agreement.  We also shall order the Respon-

dent to furnish the Union the information requested, with 
the exception of the employees
™ social security numbers. 
To ensure that the employees are accorded the services 
of their selected bargaining agent for the period provided 

by the law, we shall construe the initial period of the cer-
tification as beginning the date the Respondent begins to 
bargain in good faith with the Union.  
Mar-Jac Poultry 
Co., 136 NLRB 785 (1962); 
Lamar Hotel, 140 NLRB 
226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert. 
denied 379 U.S. 817 (1964); and 
Burnett Construction 
Co., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 
(10th Cir. 1965). 
ORDER The National Labor Relations Board orders that the 
Respondent, Country Ford Trucks, Inc., Ceres, Califor-
nia, its officers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Refusing to bargain with Machinists District Lodge 
190, Local 1528, Internationa
l Association of Machinist 
and Aerospace Workers, AFLŒ
CIO as the exclusive bar-
gaining representative of the employees in the bargaining 

unit, and refusing to furnish the Union information that is 
relevant and necessary to its role as the exclusive bar-
gaining representative of the unit employees. 
(b) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) On request, bargain with
 the Union as the exclusive 
representative of the employ
ees in the following appro-
priate unit on terms and conditions of employment and, if 
an understanding is reached, embody the understanding 
in a signed agreement: 
 All full-time and regular part-time service technicians 
and lubricators employed by Respondent at its Ceres, 
California location; excluding all other employees, of-
fice clerical employees, guards and supervisors as de-
fined in the Act. 
 (b) With the exception of employee social security 
numbers, furnish to the Union in a timely fashion the 

information it requested in its letters of August 13 and 
September 28, 1999, which information is relevant and 
necessary to its role as the 
exclusive representative of the 
unit employees. 
(c) Within 14 days after service by the Region, post at 
its facility in Ceres, California, copies of the attached 

notice marked ﬁAppendix.ﬂ
4  Copies of the notice, on 
forms provided by the Regional Director for Region 32, 
after being signed by the Respondent's authorized repre-

sentative, shall be posted by the Respondent and main-
                                                          
 4 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 330tained for 60 consecutive da
ys in conspicuous places 
including all places where notices to employees are cus-
tomarily posted.  Reasonable steps shall be taken by the 
Respondent to ensure that th
e notices are not altered, 
defaced, or covered by any other material.  In the event 
that, during the pendency of these proceedings, the Re-
spondent has gone out of business or closed the facility 

involved in these proceedings, the Respondent shall du-
plicate and mail, at its own expense, a copy of the notice 
to all current employees and former employees employed 
by the Respondent at any time since August 31, 1999. 
(d) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 WE WILL NOT refuse to bargain with Machinist District 
Lodge 190, Local 1528, International Association of Ma-
chinists and Aerospace Work
ers, AFLŒCIO as the exclu-
sive representative of the em
ployees in the bargaining 
unit, and 
WE WILL NOT refuse to furnish the Union infor-
mation that is relevant and necessary to its role as the 
exclusive bargaining representative of the unit employ-
ees. WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, on request, bargain with the Union and put in 
writing and sign any agreement reached on terms and 
conditions of employment for our employees in the bar-
gaining unit: 
 All full-time and regular part-time service technicians 

and lubricators employed by us at our Ceres, California 
location; excluding all other employees, office clerical 
employees, guards and supervisors as defined in the 
Act. 
 WE WILL, with the exception of employee social secu-
rity numbers, furnish to the Union in a timely fashion the 
information it requested in its letters of August 13 and 
September 28, 1999, which information is necessary and 
relevant to its role as the exclusive representative of the 
unit employees. 
 COUNTRY FORD 
TRUCKS
, INC.  